UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7847



LARRY E. BELTON, SR.,

                                              Plaintiff - Appellant,


          versus


JEFF AMOS; MARY HORNSBY; PAUL KEITH; BRIDGET
ASHFORD; MATTHEW SWANSON; FRANK MCKINNEY;
DENNIS WEAVER; BONNIE FRANKLIN; FAIRFIELD
MANOR NURSING HOME; SOUTH CAROLINA DEPARTMENT
OF SOCIAL SERVICES; COUNTY OF FAIRFIELD; STATE
OF SOUTH CAROLINA; BETSY WHITE BURTON; UNITED
STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-03-3547-3)


Submitted:   July 25, 2005                 Decided:   August 9, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry E. Belton, Sr., Appellant Pro Se. James E. Parham, Jr., Irmo,
South Carolina; John Douglas Barnett, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina; Floyd Matlock Elliott,
Joshua L. Howard, HAYNESWORTH SINKLER BOYD, PA, Greenville, South
Carolina; David Leon Morrison, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Larry E. Belton, Sr. seeks to appeal the district court’s

second amended order and judgment adopting the recommendation of

the magistrate judge and dismissing his civil action with prejudice

as to two Defendants (the United States and Bonnie Franklin), and

dismissing the complaint without prejudice as to the remaining

Defendants. Finding no reversible error, we affirm for the reasons

stated by the district court.     Belton v. Amos, No. CA-03-3547-3

(D.S.C. Nov. 5, 2004; Nov. 12, 2004).     See 38 U.S.C. §§ 511(a),

7104, 7252, 7291, 7297 (2000); 28 U.S.C. §§ 1254, 1296 (2000); Fed.

R. Civ. P. 17; see generally Lujan v. Defenders of Wildlife, 504

U.S. 555, 560-61 (1992).   We deny Appellee Fairfield Manor Nursing

Home’s motion to dismiss the appeal; even though the dismissal

order was without prejudice as to this party, no amendment could

cure the defect in Belton’s complaint against Fairfield Manor

Nursing Home.   See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1067 (4th Cir. 1993).         Nevertheless, the

district court’s order is affirmed as to Fairfield Manor Nursing

Home.   We deny Belton’s motions for sanctions and other relief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED


                                - 3 -